DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the communication filed on 06/03/2021. Accordingly, claims 1- 23 are pending, wherein the claims 1, 13, 21, & 23 are in independent form.
Response to Arguments
A) Applicant’s arguments with respect to independent claim(s) 1, 13, 21, & 23 against prior cited Kuroyama reference have been considered but are moot because the new ground of rejection does not rely on this reference in view of the latest amendment (See, Remarks, Section A, pages 15- 16). Specifically, newly discovered US 20180074471 A1 to Poplawski et al. is relied for the features challenged by the applicant against Kuroyama reference. 

B) Applicant's following arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 13, 21, & 23 applicant argues that:
“Meitl discloses (1) downloading configuration data …Meitl mentions in paragraph [0019] set forth below (with emphasis added) that the lighting configuration database may be stored locally on the mobile device 109 in some
implementations. But this brief passing reference to the possibility of local storage on the mobile device 109 does not outweigh or tip the balance away from the contrary teachings in Meitl about the significant importance in having the configuration data divergent path away from Applicant's claimed inventions after reading Meitl in its entirety” (Remarks, pages 14-15).

Response: While new ground of rejection is applied in the current office action and applicant’s arguments are not directly applicable, Examiner still finds this argument non-persuasive. As pointed by the applicant, the para. 0019 (of Meitl) states “However, in some implementations, the lighting configuration database is stored locally on the mobile device 109.”
Therefore, Meitl clearly teaches that the configuration database can be stored locally in the mobile device 109 or remotely in the remote server. However, the significant importance of the configuration database is not negated by the fact that the mobile device 109 also has a copy of it at least in one implementation. Furthermore, Meitl’s disclosure does not disparage about storing the configuration database locally. Furthermore, the para. 0030, pointed by the applicant, relates to important of storing “configuration profile information” in the “configuration database” but is silent about the important of the configuration database need to be stored remotely because even if a “lighting device” fails, its configuration profile is still can be intact on the local database managed by the mobile device 109. Therefore, Examiner respectfully disagrees with the argument of “a person skilled in the art would still be led down a divergent path away from Applicant's claimed inventions after reading Meitl in its entirety”.

C) Applicant’s arguments against dependent claims 2-12, 14-20, and 22 (Remarks, pages  16- 17) are fully considered but are moot in view of the new ground of art rejection as shown below. 
Claim Rejections - 35 USC § 103
Claim(s) 1- 4, 6- 10, 12, 21, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20150148963 A1, hereinafter Klein) in view of Poplawski et al. (US 20180074471 A1, hereinafter Poplawski). Klein is reference of the record.

Regarding claim 1, Klein teaches an HVAC system [“HVAC control system” of Klein like system of figs. 1-2] comprising: 
(a) at least one HVAC component [component(s) 6 of the HVAC 4] ([0016]); 
(b) an HVAC control [“HVAC controller(s) 18 may be a thermostat” wherein fig. 3 is detailed view of the thermostat 18], the HVAC control configured to control [“the controller 64 may operate in accordance with an algorithm that controls or at least partially controls one or more HVAC components”] the at least one HVAC component according to one or more HVAC system configuration parameters, the HVAC control including a controller wireless interface [interface 60 of fig. 3 for the first network 54 and second network 58 as shown in fig. 2] and a memory [memory 72, fig. 3] ([0017, 0028, 0042]); and 
(c) a mobile device [“wireless devices 62” like “smart phone”], the mobile device including a user interface [“the virtual user interface 108 provided by the app on the user's remote device 62”] and a mobile wireless interface [interface that allows device 62 to communicate with the thermostat 18] in wireless communication with the controller wireless interface of the HVAC control (fig. 2. [0026, 0040, 0044]), wherein:
displaying at “more advanced or detailed remote virtual user interface 108”] the one or more HVAC system configuration parameters [“operating parameter settings”] on the user interface, (b) receive user input settings [settings entered by the user from the virtual user interface 108 of the remote device 62, e.g., “Through the virtual user interface 108…the user may make change temperature set points, humidity set points…update their user profile, view energy usage data, and/or the like…configuration changes, and/or changes to a user's profile”] for the one or more HVAC system configuration parameters, and (c) wirelessly transmit [“changes made by a user to the HVAC controller 18 via a remote virtual user interface 108 … transmit at least a portion of the updated control algorithm over the second network 58 to the HVAC controller 18 where it is received via the second port 56”] the received user input settings for the one or more HVAC system configuration parameters to the controller wireless interface of the HVAC control ([0027, 0038-0039, 0041]); and
 (ii) the HVAC control is configured to store [“The memory 72 may be used to store any desired information, such as the aforementioned … configuration information, diagnostic limits… and the like”, “user profile may be stored in the memory 72 of the HVAC controller 18” and “the updated control algorithm… may be stored in the memory 72 for execution by the controller 64.”] the received user input settings for the one or more HVAC system configuration parameters in the memory of the HVAC control to control the at least one HVAC component according to 
Klein teaches a household appliance [“HVAC controller 18” of figs. 1, 3] that can be remotely controlled and provided user settings [“predetermined operating parameter settings”, “user profile”] via a mobile device 62 using its virtual user interface 108 (that is an additional interface of the local interface 108) ([0044], figs. 2, 4). Klein additionally teaches of causing to replace [“In any event, when replacing an old HVAC controller with a new one,”] an old HVAC controller/appliance 18 with a replacement HVAC control [thermostat 18] with the assistance of the mobile device 62 ([0029]).
 However, Klein does not explicitly teach after completing the physical replacing of the old HVAC control (thermostat) with new HVAC control/appliance, how the required software and settings are provided to the newly replacement HVAC control (thermostat) to allow functioning and controlling of the HVAC components. Put differently, Klein explicitly teaches all features of the claim except:
whereby the received user input settings stored in the memory of the HV AC control are retrievable directly from the memory of the HV AC control via the mobile device and downloadable as default settings directly to a replacement HV AC control from the memory of the HVAC control via the mobile device, which default settings are automatically configured as selected settings for the replacement HVAC control that are selectable, modifiable, and downloadable via the mobile device as claimed.
Poplawski is directed to a system and method for duplicating various configuration information of a HVAC control (“thermostat”) to other devices including a device 10 shown in fig. 2, analogous to device 62 of Klein] and a HVAC control [“source” thermostat 210 (analogous to Klein’s thermostat 18) shown in figs. 1-2] with a memory [memory (inherently present) in the thermostat 210 to allow the microprocessor 214 to perform its task and store 1configuration information/data 300] storing configuration information, whereby the received user input settings [part (e.g., “user settings”) of the configuration information 300] stored in the memory of the HVAC control are retrievable directly2 [“request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10” and fig. 2 shows data of the source thermostat 210 are directly provided (double arrows via the router 220) to the mobile device 10 without involving the cloud 210] from the memory of the HVAC control via the mobile device and downloadable [from the mobile device 10 to the target thermostat 310 to implement “configuration data 300 is then transmitted to the second thermostat 310”] as default settings directly to a replacement HVAC control [target/second thermostat 310] from the memory of the HVAC control via [“Mobile devices 10, 318 may be used to supplement the operation” can be understood by PHOSITA as first downloading the configuration information 300 from the source thermostat to the mobile device 10 and from the mobile device to the target device without making any changes because the “alter the configuration data” is optional step] the mobile device, which default settings automatically configured [“this system and may be used to alter the configuration data” of para. 0024 means the altering is optional and when no alteration is made at the mobile device 10, the configuration of the source thermostat is applied as it is, which is interpreted as automatically configured because the installer does not need to visit target thermostat] as selected settings for the replacement HVAC control that are selectable, modifiable [user as option to “alter the configuration data”], and downloadable via the mobile device (Fig. 2, [0013, 0020- 0024]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Poplawski and Klein because they both related to changing configurations information/parameters of a HVAC control/thermostat via an interface of a mobile device and (ii) modify the system of Klein to allow its mobile device (like device 62) to directly retrieve user input settings stored in the memory 72 (of the thermostat 18) and download as default settings that are automatically configured in a replacement thermostat as in Poplawski’s system. Doing so the transferring of “user profiles” of the thermostat (“old HVAC controller”) of Klein to a replacing thermostat (“a new one”) can be performed quickly/efficiently and accurately (Poplawski, [0002] & Klein, [0046]). Thus, Poplawski teaches details for Klein’s system about how (wirelessly loading settings/configuration from the memory 72 of “old HVAC controller” 18 to the device 62 and from device 62 to the “new one”) its “new one” HVAC controller can be downloaded necessary configuration and user profile 
Poplawski teaches:
[0013] The microprocessor 214 of the thermostat is programmed to transmit configuration data regarding file operation of the thermostat 200 upon user input. The transmission of the configuration data is via transceiver 215 and router 220 to the internet 201. For example, a cloud server 201 may collect and organize all of the configuration data being transmitted from the thermostat 200. In this embodiment, the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201. In an alternate embodiment, the configuration data may be stored in a memory location within the thermostat or the router. A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10 or another thermostat (without use of a cloud server 201).

[0022] Once the first thermostat is configured, it will operate the HVAC control relays 211 in order to manage the environment of the building. In an embodiment, a button in application under the control of mobile device 10 is activated in order to transmit the configuration data 300 to Wi-Fi router 220. According to previous programming, the Wi-Fi router 220 will transmit the configuration data either to mobile device 10 or to Wi-Fi router 320, or both. The configuration data 300 is then transmitted to the second thermostat 310. Depending on the configuration and geographic location of the thermostats and router, router 220 and 320 may be a single device. When installed of a wider area, the connection between router 220 and 320 may be through an internet or other service provider.


Regarding claim 2, Klein in view of Poplawski further teaches the HVAC system of claim 1, wherein the HVAC control includes a control board [housing/PCB of the thermostat] and the controller wireless interface includes a short-range wireless communication interface [“wireless devices 62 are configured to communicate wirelessly over the first network 54…Bluetooth, WiFi, IrDA”] (Klein, Fig. 3 & associated texts, [0026]).
Regarding claim 3, Klein in view of Poplawski further teaches the HVAC system of claim 2, wherein the short-range wireless communication interface includes a BLUETOOTH short-range wireless communication interface (Klein, Fig. 3 & associated texts, [0026]).

Regarding claim 4, Klein in view of Poplawski further teaches the HVAC system of claim 1, wherein the mobile device includes at least one of a mobile phone [device 62 of Klein or device 10 of Poplawski] and a tablet computer, wherein the received user input settings stored in the memory of the HVAC control are downloadable as default settings directly to the replacement HVAC control from the memory of the HVAC control via the at least one of the mobile phone and the tablet computer, and wherein the received user input settings are retrievable directly [when “router 220 and 320 may be a single device” and sending configuration information 300 from the mobile device 10 to the target thermostat 310 without using the cloud 210 as stated in para. 0013] from the memory of the HVAC control via the at least one of the mobile phone and the tablet computer and without retrieving the received user input settings from a remote server or the cloud (Klein, fig. 2 & associated texts, Poplawski, [0021- 0024]).

Regarding claim 6, Klein in view of Poplawski teaches/suggests The HVAC system of claim 1, wherein:
the user interface of the mobile device is configured to receive an installation date, a location and an installer name (the mobile phone of Klein and Poplawski’ is capable to “3store any desired information” and transmit the entire file stored in the memory of the source thermostat to the mobile device. PHOSITA knows that when a file is downloaded in a computing device, various file related information such as time/data of the installation, file owner/installer name are automatically loaded. Furthermore, the type of the information (installation data, location, and installer name) being displayed cannot show patentable distinction because they are merely “nonfunctional descriptive material” that do not pertain to the structure of the apparatus, MPEP 2111.05], Klein, [0028, 0038] & Poplawski, [0020-0024]);
the mobile device is configured to wireless transmit the received installation date, location and installer name to the controller wireless interface of the HV AC control, and the HV AC control is configured to store the received installation date, location and installer name in the memory, whereby the received installation date, location, and installer name stored in the memory of the HV AC control 4are usable for future warranty tracking and analysis (Klein [0028, 0038],  Poplawski [0020-0024]).

Regarding claim 7, Klein in view of Poplawski teaches the HVAC system of claim 1, further comprising a wireless air temperature sensor [“equipment interface module (EIM) 34” can wirelessly communicate with mobile device 62 and the thermostat 18. Thus, part of the EIM 34 (e.g., “first temperature sensor 38a”) that measures airflow can be wireless air temperature sensor], a wireless coil temperature sensor [part of the EIM 34 that measures supply air flow]  and a wireless humidity sensor [“wireless sensors that can provide temperature, humidity”], wherein the mobile device is configured to wirelessly transmit setting parameters of the wireless air temperature sensor, the wireless coil temperature sensor, and the wireless humidity sensor to the controller wireless interface of the HVAC control (Klein, [0021- 0023, 0031] & Poplawski, [0019, 0021, 0024]).

Regarding claim 8, Klein in view of Poplawski teaches the HVAC system of claim 1, wherein the mobile device is configured to wireless transmit a software [“accept software updates and/or the like”] update to the controller wireless interface of the HVAC control, and the HVAC control is configured to store the received software update in memory (Klein, [0027, 0038] & Poplawski, [0028]).

Regarding claim 9, Klein in view of Poplawski teaches the HVAC system of claim 1, wherein the HVAC control is configured to wirelessly transmit a fault code [“alerts” can be received at the mobile device so that user can provide “responses to alerts” of Klein] and operational data [“view energy usage data, and/or the like” of Klein”] to the mobile wireless interface of the mobile device, and the mobile device is configured to display the received fault code and operational data on the user interface, whereby the fault code and the operation data are retrievable from the HVAC control without [Klein is silent on requiring information viewed at the “remote virtual user interface 108” is via blink count or via manual opening but is capable of displaying these information on the virtual user interface] having to manually open the HVAC control and/or without having to count blinks of an LED of the HVAC control (Klein, [0037-0038, 0041]).

Regarding claim 10, Klein in view of Poplawski teaches/suggests the HVAC system of claim 9, wherein the operational data includes flame sense readings over time, air temperature readings over time, coil temperature readings over time, a defrost cycle, a serial number, a model number, an installation date, runtime data, and a geographical location [“proximity boundary”] (Klein, [0021, 0028, 0033], Poplawski, Fig. 2, [0021] show any data stored in the memory of the thermostat can be transmitted to the mobile device. Therefore, transmitting of the operational data including “flame sense readings over time, air temperature readings over time, coil temperature readings over time, a defrost cycle, a serial number, a model number, an installation date, runtime data, and a geographical location” to the mobile device 62 from the HVAC controller 18 in the system of Klein in view of Poplawski would be obvious to allow user to view all the stored information stored in the memory of the thermostat).

Regarding claim 12, Klein in view of Poplawski teaches the HVAC system of claim 1, wherein the HVAC control is configured to wireless transmit settings of the one or more HVAC system configuration parameters that are currently stored in the memory of the HVAC control to the mobile wireless interface of the mobile device (Poplawski, [50013], fig. 2).

Regarding claim 21, Klein in view of Poplawski teaches invention of this claim for the similar reasons as discussed above in device claims 1 and 4.

Regarding claim 23, the rejection of claim 1 are incorporated. Therefore, only in summary, Klein further teaches an HVAC control [thermostat 18 shown in figs. 2- 3] comprising: 
(a) a control interface [local user interface 108] in communication with at least one HVAC component [component(s) 6, fig. 1 of the HVAC 4] to control the at least one HVAC system according to one or more HVAC system configuration parameters ([0027]);
(b)  a controller wireless interface [interface 60] configured for wireless communication with a mobile wireless interface of a mobile device [mobile device 62] (figs. 2- 3); and
(c) a memory [memory 72] (fig. 3); 
wherein: 
	the HVAC control is configured to wirelessly receive [information sent from the device 62 to the thermostat 18 as part of “user may be able to change the operating schedule and operating parameter settings… communication may occur between the user's remote device 62 and the HVAC controller 18 without being relayed through a server”] user input settings for the one or more HVAC system configuration parameters from the mobile device via the controller wireless interface of the HVAC control (Fig. 2, [0027]); and
where it is received via the second port 56 and may be stored in the memory 72 for execution” and “a portion of the control algorithm may be stored locally in the memory 72 of the HVAC controller 18”] the received user input settings for the one or more HVAC system configuration parameters in the memory of the HVAC control to control the at least one HVAC component according to the received user input settings for the one or more HVAC system configuration parameters ([0027, 0038, 0042-0043]).
Klein does not clearly teach:
whereby the received user input settings stored in the memory of the HVAC control are retrievable directly from the memory of the HVAC control via the mobile device and downloadable as default settings directly to a replacement HVAC control from the memory of the HVAC control via the mobile device, which default settings are automatically configured as selected settings for the replacement HVAC control that are selectable, modifiable, and downloadable via the mobile device.
Poplawski however teaches whereby the received user input settings stored in the memory of the HVAC control [source thermostat 210] are retrievable directly (without using the cloud) from the memory of the HVAC control via the mobile device [device 10] and downloadable as default settings directly to a replacement HVAC control [target thermostat 310] from the memory of the HVAC control via the mobile device, which default settings are automatically [installer do not need to visit the target thermostat 310 to load and select the configuration information 300] configured as selected settings for the replacement HVAC control that are selectable, modifiable [if the installer wants, the installer has option to alter the configuration 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Poplawski and Klein because they both related to changing configurations information/parameters of a HVAC control/thermostat via an interface of a mobile device and (ii) modify the system of Klein to allow its mobile device (like device 62) to directly retrieve user input settings stored in the memory 72 (of the thermostat 18) and download as default settings that are automatically configured in a replacement thermostat as in Poplawski’s system. Doing so the transferring of “user profiles” of the thermostat (“old HVAC controller”) of Klein to a replacing thermostat (“a new one”) can be performed quickly/efficiently and accurately (Poplawski, [0002] & Klein, [0046]). Thus, Poplawski teaches details for Klein’s system about how (wirelessly loading settings/configuration from the memory 72 of “old HVAC controller” 18 to the device 62 and from device 62 to the “new one”) its “new one” HVAC controller can be downloaded necessary configuration and user profile information to allow its controlling functions in the similar manner as the old HVAC controller. Therefore, the combination of Klein in view of Poplawski renders invention of this claim obvious to PHOSITA.

Claims 11, 13- 20, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Poplawski, and further in view of Meitl et al. (US 20170181254 A1, hereinafter Meitl). Meitl is reference of the record. The combination of Klein, Poplawski, and Meitl is referred as KPM hereinafter.
Regarding claim 13, rejection discussed for claim 1 are incorporated. Therefore, only in summary, Klein teaches an HVAC system [“illustrative HVAC system 4”] comprising: 
a) at least one HVAC component [“one or more HVAC components 6”] ([0015]);
 b) an HVAC control [“one or more HVAC controllers 18” shown in figs. 1 - 3], the HVAC control configured to control the at least one HVAC component according to one or more HVAC system configuration parameters, the HVAC control including a controller wireless interface [“HVAC controller 18 may include a communications block 60”] and a memory [memory 72] (Fig. 3, [0028]); and
c) a mobile device [“the remote device 62”], the mobile device including a user interface [“the virtual user interface 108 provided by the app”], a means that allows device 62 to exchange data with controller 18 via the network 54 as shown in fig. 2] configured for wireless communication with the controller wireless interface of the HVAC control ([0026- 0027, 0038], figs. 1- 2), wherein: 
the mobile device is configured to obtain an identity of the HVAC control (If the device 62 is establishing communication and can exchange data with the thermostat 18, it can also somehow identify the HVAC control 18 as can be clear to PHOSITA); 
first operating mode” or “second operating mode”] for the one or more HVAC system configuration parameters from a remote server [server 66, wherein “operating modes may be established locally through a user interface, and/or through an external web service and delivered to the HVAC controller via the second network 58”] based on the identified HVAC control to be wirelessly transmitted to the controller wireless interface of the HVAC control ([0043]); and
 the HVAC control is configured to store [“delivered to the HVAC controller via the second network 58 where they may be stored in the memory 72 for reference by the controller 64”] the received settings for the one or more HVAC system configuration parameters in the memory of the HVAC control to control the at least one HVAC component according to the received settings for the one or more HVAC system configuration parameters ([0029, 0043]).
Klein does not clearly teach: 
(i) the identifying of the HVAC control is determined by parsing an image of a label of the HVAC control as captured by the camera or by receiving a model number of the HVAC control entered into the user interface;
(ii) whereby the received settings stored in the memory of the HVAC control are retrievable directly from the memory of the HVAC control via the mobile device and downloadable as default settings directly to a replacement HVAC control from the memory of the HVAC control via the mobile device, which default settings are automatically configured as selected settings for the replacement HVAC control that are selectable, modifiable, and downloadable via the mobile device as claimed.
Poplawski teaches a HVAC controller [thermostat 210] comprising a memory storing receiving settings, whereby the received settings [part of the “configuration data”/information 300] stored in the memory of the HVAC control [source thermostat 210] are retrievable directly from the memory of the HVAC control via the mobile device [device 10] and downloadable as default settings directly to a replacement HVAC control [target thermostat 310] from the memory of the HVAC control via the mobile device, which default settings [if the configurations of the source are not edited/they act as default configuration even in the target thermostat as can be clear to PHOSITA] are automatically configured as selected settings for the replacement HVAC control that are selectable, modifiable, and downloadable via the mobile device ([0013, 0020-0024, figs. 1-2).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Poplawski and Klein because they both related to changing configurations information/parameters of a HVAC control/thermostat via an interface of a mobile device and (ii) modify the system of Klein to allow its mobile device (like device 62) to directly retrieve user input settings stored in the memory 72 (of the thermostat 18) and download as default settings that are automatically configured in a replacement thermostat as in Poplawski’s system. Doing so the transferring of “user profiles” of the thermostat (“old HVAC controller”) of Klein to a replacing thermostat (“a new one”) can be performed quickly/efficiently and accurately (Poplawski, [0002] & Klein, [0046]). Thus, Poplawski teaches details for Klein’s system about how (wirelessly loading settings/configuration from the memory 72 of “old HVAC controller” 18 to the device 62 and from device 62 to the “new one”) its 
the mobile device is configured to obtain an identity of the HV AC control which identity is determined by parsing an image of a label of the HV AC control as captured by the camera or by receiving a model number of the HV AC control entered into the user interface.
Meitl teaches a system [system shown in fig. 1A] comprising:
a household appliance [“lighting device 101”, analogous to thermostat 52 of the Klein] and a mobile device [“smart phone 109” having a configuration database 135 (shown in fig. 3) stored locally, para. 0019], the mobile device including a user interface, a camera, and a mobile wireless interface configured for wireless communication with the controller wireless interface [“wireless communication interface 107 for communicating”] of the household appliance, the mobile device is configured to obtain an identity of the household appliance which identity is determined [“the on-site camera can be used to identify the lighting device by scanning label information”] by parsing an image of a label [“a label 203 placed on the exterior of the device”] of the household appliance as captured by the camera or by receiving a model number of the household appliance entered into the user interface ([0021-0022, 0035], fig. 2);
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meitl in the system of Klein in view of 

Regarding claim 14, KPM further teaches the HVAC system of claim 13, wherein the label includes at least one of a product label of the HVAC control and a barcode label of the HVAC control, and the mobile device is configured to parse the image by recognizing characters in the product label and/or the barcode label (Meitl, [0021-0022]).

Regarding claim 15, KPM further teaches the HVAC system of claim 13, wherein the received user input settings are retrievable directly from the memory of the HVAC control via the mobile device without retrieving the received user input settings from a remote server or the cloud (Poplawski, [0021]).

Regarding claim 16, KPM further teaches the HVAC system of claim 13, wherein the mobile device is configured to: 

receive adjustments [“used to alter the configuration data or configuration settings”] to the default settings via user input at the user interface (Poplawski, [0024]); and wirelessly transmit the adjusted settings to the controller wireless interface of the HVAC control (Klein, [0038], fig. 2 & Poplawski, [0020-0024]).

Regarding claim 17, KPM further teaches the HVAC system of claim 16, wherein the mobile device is configured to save the adjusted settings along with at least one of a location, and address and a serial number of the HV AC control (Poplawski, [0019] & Meitl, [0021, 0031]).

Regarding claim 18, KPM further teaches HVAC system of claim 13, wherein the mobile device is configured to determine a suggested [the identifying of correct lighting/thermostat device in the combination of KPM when using the technique (scanning and processing a label by the camera of the mobile phone) of Meitl] replacement HV AC control based on the identified HV AC control, and display the suggested replacement HV AC control on the user interface (Klein, [0038] & Meitl, [0021, 0027, 0030-0031, 0035]).

Regarding claim 19, KPM further teaches the HVAC system of claim 13, wherein: the mobile device is configured to obtain the default settings for the one or a user may be able to interact with the HVAC controller 18 via a user interface provided by one or more web pages served up by the web server 66”] the remote server based on the identified HVAC control and the mobile device is configured to wirelessly transmit [“HVAC controller 18 may be accessed and/or controlled from a remote location over the first network 54”] the settings [data used during “controlled from a remote location” to operate in “second operating mode may correspond to an unoccupied mode”] for the one or more HVAC system configuration parameters to the controller wireless interface of the HVAC control (Klein, [0024, 0026, 0387, 0043] & Meitl, [0005]).

Regarding claim 20, KPM further teaches the HVAC system of claim 13, wherein the mobile device is configured to determine the identity of the HV AC control by the mobile device parsing the image of the label [fig. 2 of Meitl] of the HV AC control as captured by the camera or by the mobile device receiving the model number of the HV AC control entered into the user interface (Meitl, [0027, 0030]).

Regarding claim 22, Klein in view of Poplawski teaches identifying by the mobile device, the HVAC control and obtaining default settings for the one or more HV AC system configuration parameters from a remote server based on the identified HV AC control (Fig. 2 of Klein, and Fig. 1 of Poplawski as discussed above in claim 1).

parsing an image of a label of the HV AC control as captured by a camera or the mobile device or receiving a model number of the HV AC control entered into the user interface as claimed. 
Meitl teaches a method comprising: identifying, by the mobile device, the HV AC control by parsing an image of a label [“label 203 placed on the exterior”] of the HV AC control as captured by a camera or the mobile device, or by receiving a model number of the HV AC control entered into the user interface ([0021-0022, 0035], fig. 2);
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meitl in the system of Klein in view of Poplawski because they both related to utilizing a mobile device to commissioning and wirelessly controlling a household appliance, and additionally use a camera to capture an image of the label of the thermostat to identify the thermostat as in Meitl. Meitl teaches an alternative/efficient way of allowing the mobile device of Klein in view of Poplawski to quickly identifying wrong/appropriate type of the household appliance/HVAC control it is trying to configure (Meitl, [0035]). Furthermore, Meitl teaches additional steps that can be performed on the mobile device itself to provide seamless configuration experience to installers of the HVAC control (Meitl, [0006]).

Regarding claim 11, KPM teaches invention of this claim for the similar reasons as in claim 18.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Poplawski, and further in view of Vie et al. (US 20150184924 A1 , hereinafter Vie).

Regarding claim 5, Klein in view of Poplawski further teaches the HVAC system of claim 1, wherein the user interface of the mobile device [FIGS. 5-18 provide several examples of illustrative screens that may be displayed to the user on the display of a local user interface of an HVAC controller 18 and/or a remote virtual user interface,”] is configured to allow a user to access an explanation [“help” button for “additional description facilitates selection of the”] of the impacts of making different available selections (Klein, [0048-0055]). Therefore, Klein teaches its user interface of the mobile device allows user to access explanations(help buttons) of impacts of making different selections but fails to disclose showing help buttons/explanation in an example specific situation (i.e., when user is making selection/chooses a defrost enable temperature) as claimed.
Vie teaches a HVAC system allowing to enter pluralities of user-configurable settings that can be selected by the user via a user interface 250 ([0050, 0068-0069]). Specifically, Vie teaches making different available selections for the user to choose a defrost enable temperature [“user-configurable settings include, but are not limited to, a defrost enable temperature,”] ([0051, 0068-0070], figs. 2- 3).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Vie and Klein in view of Poplawski because they both related to allowing a user to change various configurations/settings .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see, para. 0021 for the full scope of the “configuration data” or “configuration information 300” that include “include mode and function settings of the thermostat…user settings, .. scheduling data, energy management settings”.
        2 Interpreted as without using the remote cloud/server.
        3 See, para. 0028 of Klein.
        4 the limitation “are usable for future warranty tracking and analysis” is interpreted as intended use limitation having no patentable weight because user can store these information for various other reasons as well such as for diagnostic purposes or for data analyzing and targeted advertisement as can be clear to PHOSITA.
        5 “A request for the data could be processed by the microprocessor 214 by sending the data directly to a
        requesting mobile device 10”